 1

 2

 3                                  UNITED STATES DISTRICT COURT
 4                                           DISTRICT OF NEVADA
 5                                                       ***
 6       YVONNE STANDINGROCK, et al.,                           Case No. 2:19-cv-01007-GMN-CWH
 7                             Plaintiffs,
                                                                ORDER
 8           v.
 9       WYNDHAM VACATION RESORTS, INC.,
         et al.,
10
                               Defendants.
11

12           Presently before the court is the parties’ joint status report (ECF No. 9), filed on July 11,

13   2019. The parties state that plaintiffs’ two motions, filed prior to the removal of this case to

14   federal court, remain outstanding. 1 Under Local Rule 81-1,

15           All pending motions and other requests directed to the state court are
             automatically denied without prejudice upon removal, and they may be refiled in
16           this court. Motions refiled in this court must include citation to all relevant federal
             law and must be revised as necessary to comply with this court’s rules.
17

18   As such, all motions previously filed in state court are denied without prejudice.

19           IT IS SO ORDERED.

20           DATED: July 15, 2019

21

22

23                                                             C.W. HOFFMAN, JR.
                                                               UNITED STATES MAGISTRATE JUDGE
24

25
     1
26    The outstanding motions are plaintiffs’ motion for extension of time to serve defendant Emerald Grande
     and plaintiffs’ counsel’s motion withdraw. (Joint Status Report (ECF No. 9).) The court notes that
27   plaintiffs’ counsel refiled the motion to withdraw in federal court, and that this court granted the motion on
     July 15, 2019. (See Mot. to Withdraw (ECF No. 4); Mins. of Proceedings (ECF No. 8); Order (ECF No.
28   10).)
